Citation Nr: 0618180	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected myasthenia gravis to include ptosis, diplopia, 
restrictive airway disease, pleural effusion and fatigue, 
currently rated 30 percent disabling.  

2.  Entitlement to an increased initial rating for service-
connected lumbosacral strain, currently rated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1980, and from October 1981 to September 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) granted service connection for 
myasthenia gravis, and assigned an initial, 30 percent, 
evaluation; effective from separation from service.  In an 
August 2005 rating decision, the RO granted a separate 10 
percent initial rating for lumbosacral strain, effective from 
separation from service.  The veteran appealed for higher 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


FINDINGS OF FACT

1.  The veteran has ptosis, diplopia, restrictive airway 
disease, pleural effusion and fatigue as a result of his 
myasthenia gravis.

2.  The veteran has corrected visual acuity in his right eye 
of 20/40 for rating purposes; and equivalent visual acuity in 
his left eye of 5/200 (the worse acuity assignable) due to 
diplopia in all visual quadrants but to less than 20 degrees 
in upward gaze, and moderate to severe ptosis covering 50 
percent of his visual field and one third of his pupil.

3.  The veteran's service-connected restrictive airway 
disease and pleural effusion is manifest by an FEV-1 of 71 
percent or greater of predicted and an FEV-1/FVC of 71 
percent or greater of predicted.

4.  The veteran's service-connected fatigue is not manifested 
by debilitating fatigue and cognitive impairment that waxes 
and wanes, does not result in but results in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, and does not require continuous 
medication.

5.  The veteran's service-connected lumbosacral strain is 
manifested by no more than slight limitation of motion, 
spasm, and pain.


CONCLUSIONS

1.  The criteria for an initial evaluation of 30 percent for 
ptosis and diplopia due to myasthenia gravis have been met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.84, Diagnostic Codes 6019, 6074, 6090, 6292 
(2005).

2.  The criteria for an initial evaluation of 10 percent for 
restrictive airway disease and pleural effusion due to 
myasthenia gravis have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6604 (2005).

3.  The criteria for a separate initial, compensable initial 
rating for fatigue due to myasthenia gravis have not been 
met.  38 U.S.C.A. §§  5102, 5103, 5103A, 5107, 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.88b, Diagnostic Code 6354 
(2005).

4.  The criteria for an initial rating higher than 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. §§  
5102, 5103, 5103A, 5107, 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5235-43 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board concludes that the RO letter sent in September 2003 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim for increased 
ratings, complied with VA's notification requirements, and 
set forth the laws and regulations applicable to his claims.  

In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable RO decision on claim for VA benefits.  This was 
accomplished in this case.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and private 
and VA post-service medical records identified by the 
veteran.  The veteran has been provided several medical 
examinations.  As such, the record is sufficient for a 
decision.

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006 , the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The 5th element was not addressed in the notice letter.  
However, the RO assigned the initial, 30 percent and 10 
percent ratings for myasthenia gravis and lumbosacral strain, 
effective from separation from service.  The Board concludes 
below that veteran is entitled to increased ratings for 
visual and respiratory disabilities.  As the RO must 
subsequently assign effective dates for these disabilities, 
the RO can provide notice as to these issues at a later date 
and cure this deficiency.  Therefore, despite the inadequate 
notice provided to the veteran concerning this element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision on these claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

II.  Increased Rating Claims

The veteran was diagnosed with myasthenia gravis in service 
in 1977.  He underwent thymus removal in service in 1999.  He 
was granted service connection for myasthenia gravis, to 
include ptosis, diplopia, restrictive airway disease, pleural 
effusion, fatigue, and low back pain, and assigned an initial 
30 percent rating, effective from separation from service, 
October 1, 2003.  In an August 2004 rating decision, the RO 
granted a separate 10 percent initial rating for lumbosacral 
strain, effective from separation from service.  The veteran 
continues to appeal for higher initial ratings for these 
disabilities.  

In statements and testimony, the veteran notes that he 
suffers from multiple, severe, vision problems due to his 
myasthenia gravis.  He notes the latest VA examinations which 
support this contention.  He also states that his respiratory 
problems greatly limit his activities.  He points out that he 
suffers from fatigue.  He asserts that his low back 
disability causes great pain, limits movement and requires 
medication to control the pain.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

As already alluded to, since the veteran timely appealed the 
rating initially assigned for his myasthenia gravis 
symptomatology and lumbosacral strain, the Board must 
consider his possible entitlement to "staged" ratings to 
compensate him for times since filing his claim when these 
disabilities may have been more severe than at other times 
during the course of his appeal.  See Fenderson, 12 Vet. App. 
at 125-26.  Thus, the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.

A.  Myasthenia Gravis

In this case, the veteran's myasthenia gravis has been rated 
as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8025.  Under Diagnostic Code 8025, a diagnosis of 
myasthenia gravis warrants the assignment of a minimal rating 
of 30 percent.  Section 4.124a also provides that 
consideration should especially be afforded to psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, and visceral manifestations.  

A note under Diagnostic Code 8025 further provides that:

It is required for the minimum ratings for residuals under 
diagnostic codes 8000-8025, that there be ascertainable 
residuals.  Determinations as to the presence of residuals 
not capable of objective verification, i.e., headaches, 
dizziness, fatigability, must be approached on the basis of 
the diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.

Id. at Note 1.

The veteran's 30 percent rating, the minimum rating 
assignable, has been based on Diagnostic Code 8025.  In this 
case, the veteran manifests ptosis, diplopia, restrictive 
airway disease, pleural effusion and fatigue, due to his 
service-connected myasthenia gravis.  Psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, disturbances of gait, 
tremors, or visceral manifestations, other than respiratory 
conditions and fatigue, have not been shown.  As discussed 
below, the veteran is entitled to an increased rating, 30 
percent due to ocular symptomatology and 10 percent due to 
respiratory symptomatology, when considering his 
symptomatology under individual Diagnostic Codes. 

1.  Ocular Symptomatology

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  
Funduscopic and ophthalmological findings must be recorded.  
The best distant vision obtainable after best correction by 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (2005).

The measurement of ocular muscle function will be undertaken 
only when the history and findings reflect disease or injury 
of the extrinsic muscles of the eye, or of the motor nerves 
supplying these muscles.  The measurement will be performed 
using a Goldmann Perimeter Chart.  The chart identifies four 
major quadrants, (upward, downward, and two lateral) plus a 
central field (20 degrees or less).  The examiner will chart 
the areas in which diplopia exists, and such plotted chart 
will be made a part of the examination report.  Muscle 
function is considered normal (20/40) when diplopia does not 
exist within 40 degrees in the lateral or downward quadrants, 
or within 30 degrees in the upward quadrant.  Impairment of 
muscle function is to be supported in each instance by record 
of actual appropriate pathology.  Diplopia which is only 
occasional or correctable is not considered a disability.

Diplopia due to limited muscle function is rated as DC 6090.

Ratings for Impairment of Muscle Function DC 6090 Diplopia 
(double vision)

Degrees of Diplopia Equivalent Visual Acuity (a) Central 20 
degrees 5/200; (b) 21 to 30 Degrees- (1) Down 15/200,  (2) 
Lateral 20/200, (3) Up 20/70; and  (c) 31 to 40 Degrees- (1) 
Down 20/200, (2) Lateral 20/70, and (3) Up 20/40.

Note 1 to DC 6090 provides that the correct diagnosis 
reflecting disease or injury should be cited.  Note 2 
provides that the above ratings will be applied to only one 
eye.  Ratings will not be applied for both diplopia and 
decreased visual acuity or field of vision in the same eye.  
When diplopia is present and there is also ratable impairment 
of visual acuity or field of vision of both eyes the above 
diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field.  Note 3 provides that when the 
diplopia field extends beyond more than one quadrant or more 
than one range of degrees, the evaluation for diplopia will 
be based on the quadrant and degree range that provide the 
highest evaluation.  Note 4 provides that when diplopia 
exists in two individual and separate areas of the same eye, 
the equivalent visual acuity will be taken one step worse, 
but no worse than 5/200.

The Board notes that while the veteran's diplopia has been 
categorized as intermittent, it appears that his diplopia is 
occurs with regularity.  Thus, the Board finds that he has 
more than just occasional diplopia.  The September 2004 and 
April 2005 VA eye examination reports and December 2004 
Goldmann Perimeter Chart of the left eye noted that the 
veteran had noticeable diplopia of the left eye and that only 
the central 10 degrees of vision was absent diplopia.  
Examinations revealed moderate to severe ptosis of the left 
eyelid obstructing the entire upper 50 percent of the field 
of vision, and one third of the pupil; and paralysis of the 
left eye muscles of abduction.  Corrected visual acuity, near 
and far, of the right eye on September 2004 examination was 
noted to be 20/30, and on April 2005 examination was noted to 
be 20/20.  The April 2005 VA examination noted that the 
Goldmann Perimeter Chart of the right eye showed moderate 
constriction.  The degree of diplopia which is central 20 
degrees is equivalent to visual acuity of 5/200.  In 
accordance with notes following DC 6090, specifically 
addressing the question of diplopia, the Board observes that 
where diplopia is present and there is also a ratable 
impairment of visual acuity or field of vision of both eyes, 
the above rating will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field.  The Goldman Perimeter Chart 
indicated he has diplopia in all quadrants, i.e., on gazing 
upward, downward, to the left, and to the right.  His vision 
was inside of 20 degrees in the upper quadrant.  Thus, under 
DC 6090, his equivalent visual acuity in his left eye is 
5/200.  The visual acuity for the right eye is 20/40 for 
rating purposes.  This results in a disability evaluation of 
30 percent, as set forth in 38 C.F.R. § 4.84a, Diagnostic 
Code 6074 (a 30 percent disability rating is warranted when 
there is vision in one eye of 5/200 and vision in the other 
eye of 20/40).

Since the veteran has not met the criteria for a rating above 
the 30 percent level, at any time since filing his claim for 
this condition, he is not entitled to a "staged" rating, 
either - under Fenderson, because this represents his 
greatest level of disability during the relevant time period 
at issue.

2.  Respiratory Symptomatology

Diagnostic Code 6604 (chronic obstructive pulmonary disease) 
and Diagnostic Codes 6840 to 6845 (restrictive lung disease) 
provides that a 10 percent evaluation will be assigned where 
the FEV-1 is 71 to 80 percent of predicted or FEV-1/FVC is 71 
to 80 percent of predicted or DLCO (SB) is 66 to 80 percent 
of predicted.  A 30 percent evaluation requires a minimum 
FEV-1 of 56 to 70 percent predicted or; FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) 56 to 65 percent predicted.

The two pulmonary function tests dated in June 2003 and March 
2005 conducted with VA examinations reveal that his FEV-1 and 
FEV-1/FVC are all higher than 71%.  The examiners in June 
2003 and March 2005 reported that the veteran's respiratory 
impairment was mildly restricted.  Therefore, the veteran is 
entitled to a separate 10 percent rating for his service-
connected restrictive airway disease and pleural effusion.

Since the veteran has not met the criteria for a rating above 
the 10 percent level, at any time since filing his claim for 
this condition, he is not entitled to a "staged" rating, 
either - under Fenderson, because this represents his 
greatest level of disability during the relevant time period 
at issue.
3.  Fatigue

Pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6354, chronic 
fatigue syndrome is rated 10 percent disabling when there are 
debilitating fatigue and cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion) which 
waxes and wanes, but results in periods of incapacitation of 
at least one but less than two weeks total duration per year, 
or symptoms controlled by medication.  A 20 percent 
disability evaluation is warranted for debilitating fatigue 
and cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion) which are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  For the purpose of evaluating 
this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354, 
Note.

The veteran has not been incapacitated, requiring bedrest and 
treatment by a physician, nor did he have symptoms that were 
only controlled by medication, findings necessary to warrant 
a 10 percent rating.  Therefore, the veteran is not entitled 
to a compensable rating for his fatigue.

So for these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 4.3; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.

B.  Lumbosacral Strain

As mentioned, in an August 2004 rating decision, the RO 
granted a separate 10 percent initial rating for lumbosacral 
strain.  The veteran appealed for a higher rating.

The following rating criteria applies to lumbosacral strain: 
a 100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation contemplates forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

The veteran does not meet the criteria for a rating higher 
than 10 percent since the evidence does not show forward 
flexion of the thoracolumbar spine of 60 degrees or less; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Specifically VA examination in June 2003 shows forward 
flexion of 80 degrees, and a combined range of motion of 150 
degrees without listing right and left rotation.  Another VA 
examination in September 2005 shows forward flexion of 90 
degrees and combined range of motion of 180 degrees.  Muscle 
spasm was noted on June 2003 examination.  However, no 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis was found.  

The veteran is not currently service connected for 
intervertebral disc syndrome, and the evidence does not show 
that he has an intervertebral disc condition.  Thus, a rating 
under Diagnostic Code 5243 is not for application.

Consideration has also been given to the provisions of §§ 
4.40, 4.45, and 4.59.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the examination reports have shown complaints of pain, 
these complaints, alone, are insufficient to support a rating 
higher than 10 percent under §§ 4.40, 4.45 and 4.59.  This is 
because the objective examination findings did not 
substantiate additional range-of-motion losses in the 
lumbosacral spine, due to pain attributable to the service- 
connected disability, on use or during flare-ups, or due to 
weakened movement, premature fatigability, or incoordination.  
In fact, the examiner who conducted the latest, September 
2005 VA examination has specifically noted no such additional 
pain, fatigue, weakness or lack of endurance following 
repetitive movement on examination.  And given that medical 
findings do not reflect range of motion deficits that even 
came close to the requirements for a rating in excess of 10 
percent under either the above criteria, the Board concludes 
that the preponderance of the evidence is against a finding 
of "additional functional loss" due to limitation of motion 
in the lumbar spine caused by pain complaints.  Accordingly, 
the Board finds that a rating higher than 10 percent for the 
veteran's back disability is not warranted.

Moreover, since the veteran has not met the criteria for a 
rating above the 10 percent level, at any time since filing 
his claim for this condition, he is not entitled to a 
"staged" rating, either - under Fenderson, because this 
represents his greatest level of disability during the 
relevant time period at issue.

So for these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 4.3; see also 


Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.


ORDER

An initial evaluation of 30 percent for ptosis and diplopia 
due to myasthenia gravis is granted.

An initial evaluation of 10 percent for restrictive airway 
disease and pleural effusion due to myasthenia gravis is 
granted.

A initial compensable rating for fatigue due to myasthenia 
gravis is denied.  

An increased initial evaluation for lumbosacral strain is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


